UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 19, 2013 FactSet Research Systems Inc. (Exact name of Registrant as specified in its charter) Delaware 1-11869 13-3362547 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification Number) 601 Merritt 7 Norwalk, Connecticut 06851 (Address of principal executive offices) (203) 810-1000 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition OnMarch 19, 2013, FactSet Research Systems Inc. issued a press release announcing its results for the three and sixmonths endedFebruary 28, 2013. The press release is attached as Exhibit 99.1 to this report on Form 8-K. This information shall not be deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Exhibit 99.1 to this report contains certain financial measures that are considered non-GAAP financial measures as defined in the SEC rules. Exhibit 99.1 to this report also contains the reconciliation of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with generally accepted accounting principles, as well as the reasons why Registrants management believes that presentation of the non-GAAP financial measures provides useful information to investors regarding the Registrants results of operations and, to the extent material, a statement disclosing any other additional purposes for which Registrants management uses the non-GAAP financial measures. Item9.01 Financial Statements and Exhibits (d)Exhibits ExhibitNo. Description Press Release of FactSet Research Systems Inc., datedMarch 19, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FACTSET RESEARCH SYSTEMS INC. (Registrant) Date:March 19, 2013 By: /s/ Maurizio Nicolelli Maurizio Nicolelli Senior Vice President and Principal Financial Officer EXHIBIT INDEX ExhibitNo. Description of Document Press Release of Registrant, datedMarch 19, 2013 reporting the results of operations for the Registrantssecond fiscal quarter endedFebruary 28, 2013.
